Citation Nr: 9919934	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-24 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran's VA improved pension benefits were 
properly terminated effective January 1, 1995.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

Pursuant to a June 1979 Regional Office (RO) administrative 
decision, the veteran had active duty service from July 1967 
to June 1969 which make him eligible for Department of 
Veterans Affairs (VA) benefits.

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1996 action by the VA RO in Buffalo, New 
York terminating the veteran's VA improved pension benefits 
effective January 1, 1995.  A notice of disagreement was 
received in September 1996.  A statement of the case was 
issued in March 1997.  A substantive appeal was received in 
April 1997.  

The Board notes that in February 1996, the RO's Committee on 
Waivers and Compromises (Committee) denied the veteran's 
petition for waiver of recovery of an overpayment of improved 
pension benefits.  He was notified of this decision and 
furnished his appellate rights that same month, and filed 
what was accepted as a notice of disagreement in September 
1996.  A statement of the case was issued in January 1997, 
but the veteran did not perfect an appeal of this decision by 
filing a timely substantive appeal.  Consequently, the 
Committee's decision is final and is not the subject of this 
appeal.  38 C.F.R. §§ 20.302(a), 20.1103 (1998).


REMAND

As will be discussed below, clarification is necessary in 
this matter prior to further appellate action.  The record 
reflects that the RO granted the veteran's claim for VA 
improved pension benefits in March 1994, effective August 1, 
1993.  In the April 1994 award letter, the RO informed the 
veteran that his award amount was based on his indication 
that he had no income at the time.   

In this regard, it is noted that VA improved pension is not 
payable to a veteran whose annual income exceeds the 
limitations set forth in 38 U.S.C.A. § 1521.  Generally, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which they 
are received unless specifically excluded under § 3.272.  
38 C.F.R. § 3.271 (1998).  Whenever there is a change in a 
beneficiary's amount of countable income the monthly rate of 
pension payable shall be computed by reducing the 
beneficiary's applicable maximum annual pension rate by the 
beneficiary's new amount of countable income on the effective 
date of the change in the amount of income, and dividing the 
remainder by 12.  38 C.F.R. § 3.273(b)(2) (1998).  

Significantly, where reduction or discontinuance of a running 
award of improved pension is required because of an increase 
in income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660(a)(2) (1998).

In this case, information from the Social Security 
Administration (SSA) received in early September 1995 
indicated that the veteran was awarded Social Security 
benefits effective June 1993 and in a letter dated in mid-
September 1995, the RO proposed to terminate his VA pension 
benefits effective June 1, 1993.  In November 1995, the RO 
instead reduced the veteran's pension benefits effective 
September 1, 1995 based on evidence which appeared to show 
that the he did not start receiving Social Security benefits 
until August 1995 (this created an overpayment that was 
subject to the February 1996 Committee decision, noted 
above).  

However, prior to this November 1995 action records were 
received in the claims folder which indicated that in 1994, 
the veteran received $10,674 for himself and $2,658 on behalf 
of each of his two children in Social Security benefits.  
Based on this evidence, in May 1996 the RO proposed to 
terminate the veteran's benefits effective September 1, 1995.  

Thereafter, in July 1996, the RO instead terminated the 
veteran's VA pension benefits effective January 1, 1995, 
based on excessive income received in 1994.  As noted above, 
VA regulation provides that where reduction or discontinuance 
of a running award of improved pension is required because of 
an increase in income, the reduction or discontinuance shall 
be made effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660(a)(2) (1998).  It is unclear 
when exactly the veteran began receiving Social Security 
benefits, and, perhaps more importantly, what authority was 
used by the RO in coming up with January 1, 1995 as the 
termination date for pension benefits.  

As such, this matter must be REMANDED to the RO for the 
following action:


1.  The RO should obtain from SSA the 
amount and the exact month and year that 
the veteran began receiving Social 
Security benefits for himself and his 
children.  Documentation to this effect 
should be associated with the claims 
folder.  

2.  Thereafter, based on the information 
gathered, the RO should readjudicate the 
issue regarding the termination of the 
veteran's VA improved pension benefits, 
paying particular attention to the 
dictates of 38 C.F.R. § 3.660(a)(2) 
(1998).  If it is determined that the 
veteran's benefits were correctly 
terminated effective January 1, 1995 (or 
the 1st day of any other year), the RO 
should provide specific authority for 
this determination including citations to 
legal authority.  

3.  Thereafter, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
provides all laws and regulations used in 
making the decision in this matter, and 
be given the appropriate time to respond.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order, but 
he may furnish additional evidence and argument while the 
case is in remand status. No action is required of the 
appellant unless he receives further notice.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










